Order unanimously modified by granting the application only to the extent of directing the municipal civil service commission to permit petitioner to examine form P. 23 filed by the appointing officer of an exempt employee pursuant to rule IV of the rules of the municipal civil service commission only for specified persons, the names of such persons to be set forth in the order to be settled hereon on notice and, as so modified, affirmed, without costs. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Peek, P. J., Dore, Cohn and Callahan, JJ. [201 Mise. 556.]